      Case 2:21-cr-00392-RGK Document 1 Filed 08/20/21 Page 1 of 4 Page ID #:1



 1
                                                                             FILED
                                                                   CLERK, U.S. DISTRICT COURT
 2

 3                                                                     08/20/2021
                                                                 CENTRAL DISTRICT OF CALIFORNIA
 4                                                                         JBB
                                                                   BY: ___________________ DEPUTY


 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                              June 2021 Grand Jury

11   UNITED STATES OF AMERICA,               CR   2:21-cr-00392-RGK-1

12            Plaintiff,                     I N D I C T M E N T

13            v.                             [18 U.S.C. § 922(g)(1): Felon in
                                             Possession of a Firearm and
14   KENTRELL GAULDEN,                       Ammunition; 18 U.S.C. § 924(d)(1)
        aka “YoungBoy Never Broke            and 28 U.S.C. § 2461(c): Criminal
15           Again,”                         Forfeiture]
        aka “NBA YoungBoy,”
16      aka “Youngboy,”
        aka “YB,”
17      aka “Top,”

18            Defendant.

19

20        The Grand Jury charges:
21                             [18 U.S.C. § 922(g)(1)]
22        On or about March 22, 2021, in Los Angeles County, within the
23   Central District of California, defendant KENTRELL GAULDEN, also
24   known as (“aka”) “YoungBoy Never Broke Again,” aka “NBA YoungBoy,”
25   aka “Youngboy,” aka “YB,” aka “Top,” knowingly possessed a firearm,
26   namely, an FN, model FNX-45, .45 ACP caliber pistol, bearing serial
27   number FX3U140732, and ammunition, namely, 12 rounds of Hornady .45
28   caliber ammunition, in and affecting interstate and foreign commerce.
      Case 2:21-cr-00392-RGK Document 1 Filed 08/20/21 Page 2 of 4 Page ID #:2



 1        Defendant GAULDEN possessed such firearm and ammunition knowing

 2   that he had previously been convicted of a felony crime punishable by

 3   a term of imprisonment exceeding one year, namely, Aggravated Assault

 4   with a Firearm, in violation of Louisiana Revised Statutes Section

 5   14:37.4, in the Nineteenth Judicial District Court for the Parish of

 6   East Baton Rouge, State of Louisiana, Case Number 01-17-0361, on or

 7   about August 22, 2017.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
      Case 2:21-cr-00392-RGK Document 1 Filed 08/20/21 Page 3 of 4 Page ID #:3



 1                              FORFEITURE ALLEGATION

 2                 [18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c)]

 3        1.   Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 18,

 6   United States Code, Section 924(d)(1), and Title 28, United States

 7   Code, Section 2461(c), in the event of the defendant’s conviction of

 8   the offense set forth in this Indictment.

 9        2.   The defendant, if so convicted, shall forfeit to the United

10   States of America the following:

11             (a)    All right, title, and interest in any firearm or

12   ammunition involved in or used in such offense, including but not

13   limited to the following:

14                    i.    one FN, model FNX-45, .45 ACP caliber pistol,

15   bearing serial number FX3U140732; and

16                    ii.   twelve rounds of Hornady, .45 caliber pistol

17   ammunition.

18             (b)    To the extent such property is not available for

19   forfeiture, a sum of money equal to the total value of the property

20   described in subparagraph (a).

21        3.   Pursuant to Title 21, United States Code, Section 853(p),

22   as incorporated by Title 28, United States Code, Section 2461(c), the

23   defendant, if so convicted, shall forfeit substitute property, up to

24   the value of the property described in the preceding paragraph if, as

25   the result of any act or omission of the defendant, the property

26   described in the preceding paragraph or any portion thereof

27   (a) cannot be located upon the exercise of due diligence; (b) has

28   been transferred, sold to, or deposited with a third party; (c) has
                                            3
      Case 2:21-cr-00392-RGK Document 1 Filed 08/20/21 Page 4 of 4 Page ID #:4



 1   been placed beyond the jurisdiction of the court; (d) has been

 2   substantially diminished in value; or (e) has been commingled with

 3   other property that cannot be divided without difficulty.

 4

 5                                           A TRUE BILL
 6

 7
                                                     /S/
                                             Foreperson
 8

 9   TRACY L. WILKISON
     Acting United States Attorney
10

11

12   SCOTT M. GARRINGER
     Assistant United States Attorney
13   Chief, Criminal Division

14   JOSHUA O. MAUSNER
     Assistant United States Attorney
15   Deputy Chief, General Crimes
     Section
16
     SARAH E. GERDES
17   Assistant United States Attorney
     General Crimes Section
18

19

20

21

22

23

24

25

26

27

28

                                            4
